Citation Nr: 0107608	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had a period of active duty for training from 
June 1963 to December 1963 and served on active duty from 
January 1964 to January 1968.  He argues that he has 
asbestosis that resulted from his exposure to asbestos during 
service.  On his February 2000 substantive appeal (VA Form 
9), he reported the following information regarding his 
claim: he served aboard the LSD 30 Ft. Snelling for 
approximately six weeks in 1964/65 as part of Operation Steel 
Pipe #1, which involved travel to Spain, and he believes he 
was exposed to asbestos as a result of being around the steam 
presses while working in the laundry room and painting on the 
ship; he was exposed to asbestos from painting while 
stationed at Camp Lejeune; and the initial appearance of a 
pulmonary problem surfaced in 1975 when H & R Point Induction 
Center found an area of concern on the left side of his 
chest.  The appellant has requested that VA undertake 
additional development, in the form of obtaining the 
information he referenced in his substantive appeal, and that 
thereafter a thorough evaluation be made regarding his claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the appellant's 
February 2000 substantive appeal in order to 
attempt obtain the records and information 
referenced therein by him.  All records 
received should be associated with the claims 
file.  

2.  The appellant should be requested to 
provide any information, including lay 
statements, that could serve to show that he 
served aboard the LSD 30 Ft. Snelling during 
military service, and that would indicate what 
his jobs were while onboard that ship.  All 
evidence forthcoming from him should be placed 
in the claims file.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a Supplemental Statement of the 
Case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process rights.  
No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of his claim, and he is not required 
to undertake any additional action until he receives further 
VA notification.  



		
	M. W. GREESNTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


